Exhibit 10.39

EXPRESS SCRIPTS, INC.
2000 LONG-TERM INCENTIVE PLAN
STOCK OPTION GRANT NOTICE


Notice is hereby given of the following option grant (the “Option”) to purchase
shares of common stock, $0.01 par value per share, of Express Scripts, Inc. (the
“Company”) pursuant to the following terms and conditions:


·   Optionee:
 
______________
·   Grant Date:
 
______________
·   Vesting Commencement Date: 
 
______________
·   Exercise Price Per Share:
 
______________
·   Number of Option Shares:
 
______________
·   Term/Expiration Date of Option:
 
______________

·   Type of Option:
____ Incentive Stock Option
 
 
____ Nonstatutory Stock Option



·   Vesting Schedule: The shares of common stock granted pursuant to the Option
shall be vested and exercisable in accordance with the following vesting
schedule:




·   Other Provisions: The Option is granted subject to, and in accordance with,
the terms of the Stock Option Agreement (the “Option Agreement”) attached hereto
as Exhibit A and the Express Scripts, Inc. 2000 Long-Term Incentive Plan (the
“Plan”).




This Option is granted under, and governed by, the terms and conditions of this
Grant Notice, the Plan and the Option Agreement.


DATED:


EXPRESS SCRIPTS, INC.




By: _____________________________
Thomas M. Boudreau
Senior Vice President and General
Counsel and Secretary


Attachments:
Exhibit A— Stock Option Agreement



--------------------------------------------------------------------------------




EXHIBIT A


EXPRESS SCRIPTS, INC.
2000 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT




Express Scripts, Inc., a Delaware corporation ( “Company”), has granted you
(“Optionee”) an option (“Option”) to purchase shares of common stock of the
Company, $0.01 par value per share (“Common Stock”), pursuant to the terms and
conditions set forth in your Stock Option Grant Notice (“Grant Notice”) and this
Stock Option Agreement (“Option Agreement”).


The Option is granted pursuant to the Express Scripts, Inc. 2000 Long-Term
Incentive Plan (the “Plan”), pursuant to which options, and other awards, may be
granted to key personnel of the Company or an Affiliate.


The details of your Option are as follows:


1.     Grant of Option. The committee appointed by the Board of Directors of the
Company to administer the Plan (the “Committee”) has approved your Option. The
number of shares of Common Stock subject to your Option and the Exercise Price
Per Share are set forth in the Grant Notice. The Option shall be subject to the
terms and conditions of the Plan, which is incorporated herein by reference. If
designated in the Grant Notice as an Incentive Stock Option (“ISO”), this Option
is intended to qualify as an Incentive Stock Option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). However, if this Option
is intended to be an Incentive Stock Option, to the extent that it exceeds the
$100,000 rule of Code Section 422(d), it shall nevertheless be treated as a
Nonstatutory Stock Option (“NSO”).


2.    Term of Option. This Option may be exercised only within the Term set
forth in the Grant Notice, and may be exercised during such Term only in
accordance with the Plan and the terms of this Option Agreement.


3.     Exercise of Option.
 
(a)     Right to Exercise. This Option is exercisable during its Term in
accordance with the Vesting Schedule set forth in the Grant Notice and the
applicable provisions of the Plan and this Option Agreement. In the event of a
Change in Control (as defined in the Plan) or Optionee’s death, Disability (as
defined in the Plan) or other termination of Optionee as an employee,
Non-Employee Director (as defined in the Plan) or consultant, the exercisability
of the Option is governed by the applicable provisions of the Plan.


(b)     Method of Exercise. This Option is exercisable pursuant to the
procedures for exercise provided from time to time by the Company and/or by a
third-party vendor selected by the Company. The Option exercise shall require
payment of the aggregate exercise price as to all exercised shares. The method
of payment of the aggregate exercise price shall be in a form approved by the
Company in accordance with Section 7(a)(ii) of the Plan. This Option shall be
deemed to be exercised upon receipt and approval by the Company (or the
appropriate third party) of all required exercise notices, together with full
payment of the exercise price and such additional documents as the Company (or
the third-party vendor) may then require.


4.     Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.


5.     Stockholder Rights. Optionee shall not have any stockholder rights with
respect to the shares of Common Stock granted pursuant to this Option until
Optionee shall have exercised the Option in accordance with Section 3 hereof.



--------------------------------------------------------------------------------


6.     Adjustments Upon Changes in Capitalization or Corporate Acquisitions.
Should any change be made to the Common Stock by reason of any Fundamental
Change (as defined in the Plan), reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, stock
combination, rights offering, spin-off or other relevant change, appropriate
adjustments shall be made to (a) the total number and/or class of securities
subject to this Option, and (b) the Exercise Price Per Share set forth in the
Grant Notice in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.


7.     Compliance with Laws and Regulations. Notwithstanding anything herein to
the contrary, no shares of Common Stock shall be issued pursuant to the exercise
of this Option unless such issuance and exercise complies with all relevant
provisions of law and the requirements of any stock exchange or quotation
service upon which the shares of Common Stock are then listed.


8.     Committee Discretion. The Committee shall have plenary authority to (a)
interpret any provision of this Option Agreement, (b) make any determinations
necessary or advisable for the administration of this Option Agreement, and (c)
modify or amend any provision hereof in any manner which does not materially and
adversely affect any right granted to Optionee by the express terms hereof,
unless required as a matter of law. 


9.     Withholding Obligations. At the time Optionee exercises his or her
Option, in whole or in part, or at any time thereafter requested by the Company,
Optionee must authorize withholding from payroll, and any other amounts payable
to Optionee, and must otherwise make adequate provision for any sums required to
satisfy the federal, state and local tax withholding obligations of the Company
or an Affiliate, if any, which arise in connection with the Option. Upon
Optionee’s request, Optionee may elect to have any such withholding obligations
satisfied by: (i) delivering cash; (ii) delivering part or all of the
withholding payment in previously owned shares (which have been held by Optionee
for at least six months) of Common Stock (whether or not acquired through the
prior exercise of an option; provided, however, if the Common Stock used was
acquired in connection with the exercise of an ISO, then the ISO holding periods
must be met before such Common Stock can be used to satisfy Optionee’s
withholding obligations in connection with this Option); and/or (iii)
irrevocably directing the Company to withhold from the vested shares of Common
Stock that would otherwise be issued to Optionee upon the exercise of the Option
that number of whole shares of Common Stock having a fair market value,
determined by the Company, in its sole discretion, equal to the amount of tax
required to be withheld, but not to exceed the Company’s required minimum
statutory withholding. If the Option is an ISO, Optionee must immediately notify
the Company in writing in the event Common Stock received pursuant to the Option
is sold on or before the later of (a) two years after the Grant Date (as set
forth in the Grant Notice), or (b) one year after the exercise date of the
Option. Optionee may be subject to income tax withholding by the Company in
accordance with this Section 9 hereof with respect to the compensation income
recognized from such early disposition.


10.     Governing Law. To the extent federal law does not otherwise control,
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to principles of conflicts of laws.


11.     Option Not A Service/Employment Contract. Neither the Grant Notice nor
this Option Agreement creates a service or employment contract and in no way
obligates Optionee to remain in the employ of the Company or an Affiliate, or in
no way obligates the Company or an Affiliate to continue Optionee’s employment.
In addition, neither the Grant Notice nor this Option Agreement obligates the
Company or an Affiliate, or their respective stockholders, boards of directors,
officers or employees to continue any relationship that Optionee might have as a
Non-Employee Director or consultant for the Company or an Affiliate.






